

115 HRES 541 IH: Recognizing the achievements of Asian American and Native American Pacific Islander-Serving Institutions on the 10th anniversary of their establishment.
U.S. House of Representatives
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 541IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2017Ms. Judy Chu of California (for herself, Mr. Takano, Ms. Velázquez, Ms. Jayapal, Ms. McCollum, Mr. Ted Lieu of California, Mr. Sablan, Ms. Lee, and Ms. Roybal-Allard) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing the achievements of Asian American and Native American Pacific Islander-Serving
			 Institutions on the 10th anniversary of their establishment.
	
 Whereas Asian American and Native American Pacific Islander-Serving Institutions are degree-granting institutions that have a full-time equivalent undergraduate enrollment of not less than 10 percent Asian American students or Native American Pacific Islander students;
 Whereas the purpose of the Asian American and Native American Pacific Islander-Serving Institutions Program is to improve the availability and quality of postsecondary education programs to serve Asian Americans and Pacific Islanders and low-income students;
 Whereas September 27, 2017, marks the 10th anniversary of the creation of the Asian American and Native American Pacific Islander-Serving Institutions Program originally authorized by the College Cost Reduction and Access Act of 2007;
 Whereas 35 Asian American and Native American Pacific Islander-Serving Institutions currently operate in the United States, including the United States Territories;
 Whereas Asian American and Native American Pacific Islander-Serving Institutions comprise 3.4 percent of all institutions of higher education, yet enroll 41 percent of all Asian American and Pacific Islander undergraduate students;
 Whereas over half of Asian American and Native American Pacific Islander-Serving Institutions have an Asian American and Pacific Islander enrollment of over 20 percent;
 Whereas one-third of Asian American and Native American Pacific Islander-Serving Institutions have active Asian American Studies programs that play a vital role in preserving the heritage, culture, history, and experiences of Asian Americans and Pacific Islanders;
 Whereas one-third of the Asian American and Native American Pacific Islander-Serving Institutions have graduation rates for Asian American and Pacific Islanders that exceed the national graduation rate;
 Whereas Asian American and Native American Pacific Islander-Serving Institutions create culturally relevant academic programming, programs, and services to support low-income and first-generation students and increase the graduation rates of Asian American and Pacific Islander students;
 Whereas celebrating the vast contributions of Asian American and Native American Pacific Islander-Serving Institutions strengthens the culture of the United States; and
 Whereas the achievements and goals of Asian American and Native American Pacific Islander-Serving Institutions deserve national recognition: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the achievements and goals of Asian American and Native American Pacific Islander-Serving Institutions in their work to provide quality educational opportunities to Asian Americans and Pacific Islanders and other students who attend their institutions;
 (2)encourages institutions of higher education that are eligible for designation as an Asian American and Native American Pacific Islander-Serving Institution to obtain such designation and establish programs to serve the unique needs of Asian American and Pacific Islander students and families; and
 (3)calls on the people of the United States and interested groups to observe the 10th anniversary of Asian American and Native American Pacific Islander-Serving Institutions with appropriate ceremonies, activities, and programs to demonstrate support for Asian American and Native American Pacific Islander-Serving Institutions.
			